     Case 2:18-bk-15829-NB          Doc 58 Filed 10/05/18 Entered 10/05/18 17:28:34                  Desc
                                      Main Document Page 1 of 4



1
2                                                                        FILED & ENTERED
3
                                                                                 OCT 05 2018
4
5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY sumlin     DEPUTY CLERK
6
7
8                          UNITED STATES BANKRUPTCY COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10                                   LOS ANGELES DIVISION
11
12    In re:                                              Case No.:     2:18-bk-15829-NB

13    Philip James Layfield,                              Chapter:      7

14                                                      ORDER SETTING A HEARING ON
                                                        ALLEGED DEBTOR PHILIP J.
15
                                                        LAYFIELD’S MOTION FOR PROTECTIVE
16                                            Debtor(s) ORDER ETC.

17                                                        Hearing Date:
                                                          Date: October 24, 2018
18                                                        Hour: 10:00 a.m.
                                                          Place: Courtroom 1545
19                                                               255 E. Temple Street
                                                                 Los Angeles, CA 90012
20
21             On October 4, 2018, Philip J. Layfield (“Mr. Layfield”) filed his “Motion For

22   Protective Order Regarding Interference With Debtors [sic] Exemption Property And

23   Deposition Of Philip Layfield; Request For Sanctions For Violations Of Bankruptcy

24   Rules In The Amount Of $20,000 Request” (dkt. 54, the “Motion for Protective Order”).

25   This Court will hold only a preliminary hearing on the motion, at the time and place set

26   forth above, because of various deficiencies in the Motion for Protective Order that

27   appear to preclude any full hearing on the merits, as set forth below.

28



                                                    -1-
     Case 2:18-bk-15829-NB           Doc 58 Filed 10/05/18 Entered 10/05/18 17:28:34                   Desc
                                       Main Document Page 2 of 4



1             First, Mr. Layfield’s Motion for Protective Order was not timely filed and served.
2    Per LBR 9013-1(d)(2)1, the notice of motion and motion must be filed and served no
3    later than 21 days before the hearing date designated, plus three days for service by
4    mail. October 3, 2018 was 21 days before the hearing. The Motion for Protective Order
5    was not filed and served until October 4, 2018.
6             Second, Mr. Layfield purported to self-calendar the Motion for Protective Order.
7    The posted procedures for self-calendaring before the undersigned bankruptcy judge,
8    available at www.cacb.uscourts.gov, provide that self-calendaring is only available on
9    specified days, and is not available if the matter will exceed 15 minutes. The selected
10   date was not one of the specified days, and as this matter can be expected to take at
11   least 15 minutes, it may not be self-calendared.
12            Third, the proof of service of the motion (dkt. 54, penultimate page) is signed by
13   Mr. Layfield, and the tentative ruling is that this is insufficient because, as stated in the
14   form itself, the person verifying service cannot be a party to the proceeding, and Mr.
15   Layfield is the moving party.
16            Fourth, the Motion for Protective Order includes pages allegations with few
17   citations to supporting evidence, and although Mr. Layfield has filed his own supporting
18   declaration (dkt. 55), it suffers from the same defect.
19            In sum, the Motion for Protective Order appears to be both procedurally and
20   substantively deficient. The foregoing is not intended as a complete list of the
21   deficiencies in the Motion for Protective Order. These issues are enough, however, to
22   call into question whether this Court can and should hear the Motion for Protective
23   Order.
24            This Court previously has cautioned Mr. Layfield that he must comply with the
25   applicable rules and procedures, and that continued failure to do so may result in denial
26   of his requested relief and/or other consequences. Although this Court has considered
27   1
      Unless the context suggests otherwise, a “chapter” or “section” (“§”) refers to the United States
     Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Code”), a “Rule” means the Federal Rules of Bankruptcy
28   Procedure or other federal or local rule, and other terms have the meanings provided in the Code, Rules,
     and the parties’ filed papers.


                                                        -2-
     Case 2:18-bk-15829-NB        Doc 58 Filed 10/05/18 Entered 10/05/18 17:28:34            Desc
                                    Main Document Page 3 of 4



1    whether to deny the Motion for Protective Order without a hearing, this Court has
2    determined that it might be more productive and efficient for all parties to hold a
3    preliminary hearing, with other parties in interest being invited but not required to file
4    any responses or partial responses, without prejudice to filing additional papers if this
5    Court is persuaded to set a briefing schedule and set a continued hearing.
6           This Court has specially set a series of hearings on other matters in this case
7    and related case for the time and place set forth in the caption. It appears appropriate to
8    set the Motion for Protective Order for a preliminary hearing at the same date and time
9    as those matters.
10          For the foregoing reasons, it is hereby ORDERED as follows:
11          1. The Motion for Protective Order is set for a preliminary hearing at the time
12   place captioned above.
13          2. Other parties in interest are invited but not required to file any responses or
14   partial responses no later than October 15, 2018, without prejudice to filing additional
15   papers if this Court is persuaded to set a briefing schedule and set a continued hearing
16   on the Motion for Protective Order.
17          //
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
     Case 2:18-bk-15829-NB        Doc 58 Filed 10/05/18 Entered 10/05/18 17:28:34            Desc
                                    Main Document Page 4 of 4



1           3. If any responses are filed, Mr. Layfield may file a reply no later than October
2    19, 2018. Mr. Layfield is directed not to file any other papers related to the Motion for
3    Protective Order unless and until this Court sets a schedule for further briefing. If this
4    Court is not so persuaded, this Court may deny the Motion for Protective Order without
5    any further hearing.
6                                                ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: October 5, 2018
25
26
27
28



                                                  -4-
